SCHOTT, Chief Judge,
concurring in the result.
Maxine Young purchased Timothy Jones’ interest in a piece of property and registered the sale on the public records. Thereafter Jones defrauded plaintiffs by purporting to sell them the same property he already sold. Plaintiffs are indeed the victims of a fraud but their loss is also the result of their failure to examine the public records before they attempted to purchase the property.
In any event plaintiffs have no cause of action for rescission for lesion beyond moiety because they were not Maxine Young’s vendors. They may not bring an action which is reserved for the vendor who is aggrieved by the sale. C.C. art. 2589. This position is buttressed by art. 2593’s declaration that lesion can be alleged only by the vendor; even though arguably the use of the word “vendor” in this article maybe to exclude the purchaser from bringing such an action.